DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “comprising, at least, one” in line 2 of claim 1, line 3 of claim 12 and line 3 of claim 13 should be changed to the phrase “comprising at least one”.
The phrase “the crosslinked” in line 1 of claim 2 should be changed to the phrase “the at least one crosslinked”.
The term “coat-weigh” in line 1 of claim 5 should be changed to the term “coat-weight”.
The phrase “the fillers” in line 1 of claim 7 should be changed to the phrase “the filler particles”.
The phrase “each binder” in line 2 of claim 10 should be changed to the phrase “each latex binder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 9,469,738).

Regarding claim 1, Nair discloses a foamed opacifying element comprising a porous substrate (col. 16, lines 34-39) and single or multiple dry foamed layers disposed on one or both planar sides of the porous substrate (col. 16, lines 34-39); wherein an outer surface of the dry foamed layer of the foamed opacifying element is printed with images by inkjet printing (col. 18, lines 29-34), wherein the dry foamed layer is formed from an foamable aqueous composition (col. 16, lines 34-58), wherein the porous substrate is a textile web (col. 16, lines 26-29), wherein the foamable aqueous composition comprises a binder material that is crosslinkable (col. 8, line 53-67), tinting colorants comprising titanium dioxide (col. 9, lines 43-55; col. 39, lines 39-40) and opacifying colorants comprising carbon black (col. 12, lines 32-39); and wherein the binder material comprises a combination of two or more organic polymers (col. 9, lines 1-7).
The foamed opacifying element comprising a porous substrate and single or multiple dry foamed layers disposed on one or both planar sides of the porous substrate would read on the claimed fabric printable medium. The porous substrate of a textile web reads on the claimed fabric base substrate with an image-side and a back-side. The multiple dry foamed layers on both sides of the porous substrate would suggest the claimed ink-receiving layer applied to the image side of the fabric base substrate, the claimed opaque layer applied on the back-side of the fabric base substrate, the claimed black light absorption layer applied over the opaque layer and the claimed protective layer applied on top of the black light absorption layer. The dry foamed layer having images printed on its outer surface and comprising a binder material that is crosslinkable would read on the claimed ink-receiving layer comprising at least one crosslinkable polymeric network. The dry foamed layer comprising a tinting colorant such as titanium dioxide and a binder material would read on the claimed opaque layer comprising polymer binders and filler particles. The dry foamed layer comprising a binder material, a tinting colorant of titanium dioxide and an opacifying colorant of carbon black reads on the claimed black light absorption layer comprising polymeric binders, filler particles and black pigments. The dry foamed layer comprising a binder material of a combination of two or more organic polymers reads on the claimed protective layer comprising two or more binders.

Regarding claim 2, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising the binder material being crosslinkable (col. 8, line 53-67) and wherein the binder material comprises acrylic latexes (col. 9, lines 1-7).
The dry foamed layer comprising the binder material being crosslinkable and the binder material comprising acrylic latexes reads on the claimed at least one polymeric network including polyacrylate based polymers.

Regarding claim 3, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising at least 0.05 wt% and up to 20 wt% of porous particles (col. 2, lines 66-67) and wherein the porous particles comprise a polymer for a first emulsion comprising epoxy resin (col. 7, lines 28-67).
The dry foamed layer comprising at least 0.05 wt% and up to 20 wt% of porous particles and wherein the porous particles comprise a polymer for a first emulsion comprising epoxy resin reads on the claimed amount of epoxy functional resin in the ink receiving layer. This amount overlaps the claimed range for the epoxy functional resin.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired foaming of the foamable aqueous composition during application. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising a thickener comprising a rheology modifier (col. 9, lines 43-55 and col. 10, lines 26-37).
The dry foamed layer comprising a thickener comprising a rheology modifier reads on the claimed ink receiving layer including a rheology modifier.

Regarding claim 5, Nair does not appear to explicitly disclose the foamed opacifying element comprising the ink receiving layer having a coat weight ranging from about 0.1 g/m2 to about 40 g/m2.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness of the dry foamed layer such that the coat weight is ranging from about 0.1 g/m2 to about 40 g/m2, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claim 6, Nair does not appear to explicitly disclose the foamed opacifying element comprising the opaque layer having a coat weight ranging from about 10 g/m2 to about 80 g/m2.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness of the opaque layer such that the coat weight is ranging from about 10 g/m2 to about 80 g/m2, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claim 7, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising the porous particles comprising surface stabilizing agents of silica on its surface (col. 7, lines 6-11).
The porous particles comprising surface stabilizing agents of silica on its surface for the dry foamed layer reads on the claimed opaque layer comprising the filler particles having flame retardancy properties. Silica is a known flame retardant.

Regarding claim 8, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising tinting colorants comprising titanium dioxide (col. 9, lines 43-55; col. 39, lines 39-40).
The titanium dioxide in the dry foamed layer reads on the claimed inorganic particle fillers for the opaque layer.

Regarding claim 9, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising the opacifying colorant being 0.001 wt% to 0.5 wt% (col. 12, lines 51-57) and the opacifying colorant comprising carbon black (col. 12, lines 32-39).
The dry foamed layer comprising the opacifying colorant comprising carbon black and in an amount from 0.001 wt% to 0.5 wt% reads on the claimed amount of black pigment in the black light absorption layer.

Regarding claim 10, Nair discloses the foamed opacifying element comprising the foamable aqueous composition comprising the binder material being a combination of two or more organic polymers (col. 9, lines 1-27) and comprising acrylic latexes and styrene butadiene latexes (col. 9, lines 1-27).
The latexes of acrylic latex and styrene butadiene latex reads on the claimed two or more latex binders for the protective layer. Each of these latex binders would intrinsically have a different Tg due to being different materials.

Regarding claim 11, Nair does not appear to explicitly disclose the foamed opacifying element comprising the first binder and the second binder having a ratio to first binder/second binder in the range of 5/95 to 30/70.
However, it would have been obvious to one of ordinary skill in the art to adjust the ratio of first binder to second binder to be in the range of 5/95 to 30/70, because doing so would provide the desired binding adhesion while providing strength and flexibility for the dry foamed layer.

Regarding claim 12, Nair discloses a method comprising providing a foamable aqueous composition (col. 17, lines 2-4), disposing the foamed aqueous composition on the porous substrate (col. 17, lines 45-67), drying the foamed aqueous composition (col. 17, lines 45-67) and curing the foamed aqueous composition to form a dry foamed layer (col. 17, lines 45-67); wherein the foamable aqueous composition comprises a binder material that is crosslinkable (col. 8, line 53-67), tinting colorants comprising titanium dioxide (col. 9, lines 43-55; col. 39, lines 39-40) and opacifying colorants comprising carbon black (col. 12, lines 32-39); and wherein the binder material comprises a combination of two or more organic polymers (col. 9, lines 1-7); and wherein single or multiple dry foamed layers are disposed on one or both planar sides of the porous substrate (col. 16, lines 34-39).
The porous substrate of a textile web reads on the claimed fabric base substrate with an image-side and a back-side. The multiple dry foamed layers on both sides of the porous substrate would suggest the claimed ink-receiving layer applied to the image side of the fabric base substrate, the claimed opaque layer applied on the back-side of the fabric base substrate, the claimed black light absorption layer applied over the opaque layer and the claimed protective layer applied on top of the black light absorption layer. The dry foamed layer having images printed on its outer surface and comprising a binder material that is crosslinkable would read on the claimed ink-receiving layer comprising at least one crosslinkable polymeric network. The dry foamed layer comprising a tinting colorant such as titanium dioxide and a binder material would read on the claimed opaque layer comprising polymer binders and filler particles. The dry foamed layer comprising a binder material, a tinting colorant of titanium dioxide and an opacifying colorant of carbon black reads on the claimed black light absorption layer comprising polymeric binders, filler particles and black pigments. The dry foamed layer comprising a binder material of a combination of two or more organic polymers reads on the claimed protective layer comprising two or more binders.

Regarding claim 13, Nair discloses a method comprising inkjet printing on an outer surface of a dry foamed layer to form printed images (col. 18, lines 29-34), foamed opacifying element comprising a porous substrate (col. 16, lines 34-39), single or multiple dry foamed layers disposed on one or both planar sides of the porous substrate (col. 16, lines 34-39); wherein an outer surface of the dry foamed layer of the foamed opacifying element is printed with images by inkjet printing (col. 18, lines 29-34), wherein the dry foamed layer is formed from an foamable aqueous composition (col. 16, lines 34-58), wherein the porous substrate is a textile web (col. 16, lines 26-29), wherein the foamable aqueous composition comprises a binder material that is crosslinkable (col. 8, line 53-67), tinting colorants comprising titanium dioxide (col. 9, lines 43-55; col. 39, lines 39-40) and opacifying colorants comprising carbon black (col. 12, lines 32-39); and wherein the binder material comprises a combination of two or more organic polymers (col. 9, lines 1-7).
The foamed opacifying element comprising a porous substrate and single or multiple dry foamed layers disposed on one or both planar sides of the porous substrate would read on the claimed fabric printable medium. The porous substrate of a textile web reads on the claimed fabric base substrate with an image-side and a back-side. The multiple dry foamed layers on both sides of the porous substrate would suggest the claimed ink-receiving layer applied to the image side of the fabric base substrate, the claimed opaque layer applied on the back-side of the fabric base substrate, the claimed black light absorption layer applied over the opaque layer and the claimed protective layer applied on top of the black light absorption layer. The dry foamed layer having images printed on its outer surface and comprising a binder material that is crosslinkable would read on the claimed ink-receiving layer comprising at least one crosslinkable polymeric network. The dry foamed layer comprising a tinting colorant such as titanium dioxide and a binder material would read on the claimed opaque layer comprising polymer binders and filler particles. The dry foamed layer comprising a binder material, a tinting colorant of titanium dioxide and an opacifying colorant of carbon black reads on the claimed black light absorption layer comprising polymeric binders, filler particles and black pigments. The dry foamed layer comprising a binder material of a combination of two or more organic polymers reads on the claimed protective layer comprising two or more binders.

Regarding claim 14, Nair discloses the method comprising inkjet printing on an outer surface of a dry foamed layer to form printed images (col. 18, lines 29-34).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 9,469,738) in view of Umechi et al (US 2015/0353670).

Nair is relied upon as described above.

Regarding claim 15, Nair does not appear to explicitly disclose the method comprising the ink composition containing latex components.

However, Umechi discloses an aqueous ink comprising a cationic emulsion (Abstract).

It would have been obvious to one of ordinary skill in the art having the teachings of Nair and Umechi before him or her, to modify the method of Nair to include the aqueous ink of Umechi for the ink of Umechi because having the required aqueous ink containing a cationic emulsion would provide a desired image on a recording medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785